Exhibit 10.1.1 Lino Lakes Sale Contract Final July 20, 2015 CONTRACT AGREEMENT made as of the 20th day of July, 2015 (this “Contract”) between Lino Lakes Realty, LLC , a Delaware limited liability company, having an office c/o Sentinel Real Estate Corporation, 1251 Avenue of the Americas, New York, New York 10020 (" Seller ") and Biynah Industrial Partners, LLC , a Minnesota limited liability company, having an office at 222 S. 9th Street, Suite 2870, Minneapolis, Minnesota 55402 (“ Buyer "). W I T N E S S E T H : 1. Sale, Definitions . 1.1(a)Seller agrees to sell, assign, convey and transfer to Buyer and Buyer agrees to purchase from Seller the Premises (as defined in 1.3) located at 435 Park Court, Lino Lakes (Anoka County), Minnesota 55014 , for the price and on the terms hereafter stated. (b)The Purchase Price for the Premises is SIXTEEN MILLION FIFTY THOUSAND DOLLARS ($16,050,000), to be paid as follows: (i)ONE HUNDRED THOUSAND DOLLARS ($100,000) at the execution of this Contract, in escrow to Escrowee, to be disbursed as provided in this Contract. (ii)ONE HUNDRED THOUSAND DOLLARS ($100,000) upon delivery of Buyer's notice that it has decided to proceed with the purchase of the Premises as provided in 2.1(b), in escrow to Escrowee, to be disbursed as provided in this Contract. (iii)The balance of the Purchase Price, after application of the Deposit (as defined in 1.3) and adjustments under 8, at Closing in cash. 1.2All Closing cash payments shall be made by Buyer by wire transfer in Federal funds to the Escrowee's account and by Escrowee to Seller's account at a bank designated by Seller or as Seller shall otherwise direct. 1.3For the purposes of this Contract, unless the context shall otherwise indicate, the terms set forth below shall be defined as follows: The word " Buyer " shall include an assignee, approved by Seller or authorized by the terms of 11, all in accordance with and subject to 11. The word " Closing " shall mean the consummation of the transactions referred to in this Contract which shall occur upon the delivery of the deed described in 7.3(a), the delivery of the other documents described in 7 and the payment of the Purchase Price as provided in 1.1(b) and shall occur on August 28, 2015 (the " Closing Date "). Time shall be of the essence with respect to the obligation of Buyer to purchase the Premises at Closing. The words “ Decision Date " shall mean August 7, 2015. Lino Lakes Sale Contract Final July 20, 2015 The term " Deposit " shall mean the sum of (i) the payment of $100,000 as provided in 1.1(b)(i), (ii) if applicable, the payment of $100,000 as provided in 1.1(b)(ii), and (iii) any income or interest earned on those sums as provided in 10.2. The words " Effective Date " shall mean the date on which both parties shall have signed this Contract and shall be confirmed by notice from the later of the parties to sign. The word " Escrowee " shall mean the Title Company, acting as escrowee under this Contract. The word “ Exceptions ” is defined in 2.4(a). The words " Good Title " shall mean good and marketable title in fee simple, free and clear of all liens, encumbrances, agreements, restrictions and burdens, except for Permitted Encumbrances. The words " Governmental Authority " shall mean the municipal, district, state and Federal governments, and agencies, authorities, courts and officers of any of them having jurisdiction of the Premises. The word " Improvements " shall mean the buildings, structures and other facilities on the Land as described on Schedule 1, together with the fixtures owned by Seller and installed and used in connection with the operation of the buildings and structures on the Land. Phrases referring to " the knowledge of Seller " or words to similar effect shall only refer to the actual knowledge of Martin J. Cawley and the actual knowledge of any other person or any knowledge which would be imputed to any of those persons or to Seller as a matter of law shall not be deemed to be covered by those phrases. The words "Leases" shall mean the tenant leases at the Premises any contracts or licenses for occupancy or rights to possess any part of the Premises, which have been executed by, or assumed by, Seller. The words " Legal Requirements " shall mean all laws, statutes, codes, ordinances, acts, orders, judgments, decrees, injunctions, rules, regulations, permits, licenses, authorizations, directions and requirements of all Governmental Authorities in force on the date of this Contract. The words " Permitted Encumbrances " shall mean the matters, exceptions and state of facts affecting title to the Premises determined as provided in 2.4. The word " Premises " shall mean the parcel of land described in Schedule 1 (the "Land") and the Improvements located thereon. The words “ Purchase Price ” shall mean the sum referred to in 1.1(b). The words “ Related Persons ” are defined in 2.2(b)(i). 2 Lino Lakes Sale Contract Final July 20, 2015 The phrase " Seller has not received any notice " shall mean that neither Seller nor its managing agent, Sentinel Real Estate Corporation ("SREC"), has received originals or copies of written notices of the subject matter referred to in the representation. The words “ Service Contract ” shall mean any management, rental (other than tenant Leases), telecommunications, cable, brokerage or other service or supply contract or agreement. The word “ Survey ” is defined in 2.4(a). The words " Termination Option " shall mean an option by a party to terminate this Contract, to be exercised by written notice to the other party on the conditions set forth with respect to the specific Termination Option, pursuant to which this Contract shall terminate and neither party shall have any obligations of any nature to the other hereunder or by reason hereof, except that the provisions of 2.2, 9, 10, 13, 17 and 21 shall survive that termination and Escrowee shall return the Deposit to Buyer (less the sum of $100 which shall be delivered by Escrowee to Seller as consideration to Seller for entering into this Contract and the Termination Options provided herein) except for an exercise of the Termination Option provided in 21.2 by Seller, in which case the Deposit shall be paid over as provided in 21.2. Time shall be of the essence in the exercise or deemed exercise of any Termination Option granted in 2.1 or 2.4. The words “ Title Commitment ” are defined in 2.4(a). The words " Title Company " shall mean First American Title Insurance Company, 1900 McGladrey Plaza, 801 Nicollet Mall, Minneapolis, MN 55402, Attn: Kristi Broderick. The words “ Title Evidence ” are defined in 2.4(a). 2. Buyer's Due Diligence, Acceptance, Covenants, Acknowledgments . 2.1(a)Seller agrees to allow Buyer access during regular business hours to the books and records for the Premises and to the Premises to inspect the Premises, including but not limited to engineering inspections, to conduct its environmental review of the Premises, including but not limited to testing of soil conditions and emissions and for the presence or absence of hazardous materials in the Improvements or otherwise on or about the Premises, to inspect the books and records of the Premises and the public records in respect of the Premises to determine the physical condition, the financial condition and the legal compliance of the Premises, and to review any other matter related to the Premises. Seller has delivered to Buyer (or shall deliver not later than the third day after the Effective Date) the documents described in Schedule 2.1(a). (b)If Buyer decides to proceed with the purchase of the Premises, then Buyer shall so notify Seller and Escrowee unconditionally on or before the Decision Date and Buyer shall then be deemed to have accepted the physical condition, the legal compliance and financial condition of the Premises, subject to the express terms of this Contract. If Buyer decides that it will not proceed with the purchase of the Premises, Buyer shall on or before the Decision Date exercise a Termination Option. If Buyer fails to notify Seller and Escrowee of its decision on or before the Decision Date or if Buyer’s notice shall not be unconditional, Buyer shall be deemed to have notified Seller and Escrowee on the Decision Date that Buyer is exercising that Termination Option. 3 Lino Lakes Sale Contract Final July 20, 2015 (c)If Buyer notifies Seller that it has decided to proceed with the purchase of the Premises in accordance with 2.1(b), Buyer shall have no Termination Option, except as provided in 2.4(b), 4, 5 or 21.1 of this Contract. 2.2Buyer agrees as follows: (a)Buyer shall pay all costs of its inspection and testing. If Buyer shall intend to carry out any test, inspection or investigation involving the physical disturbance of any portion of the Premises whereby a tenant would be inconvenienced, Buyer shall give Seller at least two (2) business days prior notice of such intention and the conducting of such test, inspection and investigation shall be subject to Seller’s reasonable regulations; provided however, that in no event shall Buyer be permitted to perform soil borings or other invasive tests on the Premises without Seller’s prior written consent, which consent shall not be unreasonably withheld, conditioned or delayed. Buyer shall repair any damage to the Premises caused by Buyer's entry onto the Premises for purposes of the inspections described in 2.1. Buyer shall indemnify, defend and hold Seller harmless from and against all obligations to and liens of any contractor, agent, representative or other person employed by Buyer and any and all damages, expenses, claims or liabilities (including reasonable attorneys’ fees and disbursements) for personal injury or property damage caused by any such entry onto the Premises by Buyer, its representatives and agents, including, but not limited to, any claims raised by any tenant at the Premises relating to the disruption of such tenant’s right to quiet enjoyment of its premises. Buyer represents and warrants that it, or an affiliate of Buyer, carries not less than $2,000,000 general liability insurance with a contractual liability certificate which insures its indemnity obligations under this Contract, which names Seller and Seller’s property manager, Sentinel Real Estate Corporation, as additional insureds thereunder. Buyer shall deliver a certificate evidencing such insurance coverage to Seller prior to any access by Buyer to the Premises. The provisions of this 2.2(a) shall survive the Closing or termination pursuant to a Termination Option, and shall not be subject to the limitation contained in 21.2. (b)(i)Buyer shall not disclose, and shall not authorize any Related Person (as defined below) to disclose, to any person (other than the persons described below or as required by applicable Legal Requirement) any information relating to the Premises received directly or indirectly from Seller or through Buyer's inspection and testing processes, unless and until the contemplated transaction shall close. Buyer may make a disclosure of appropriate information to any attorney, engineering consultant, accountant, or employee of Buyer and to any person that is or may be providing equity or debt (either secured or unsecured) financing to Buyer (such persons being called " Related Persons "), provided Buyer has advised the Related Persons of the confidential nature of the information and the existence of this agreement against disclosure, and, if the Related Person is not regularly employed or retained by Buyer, such advice shall be in writing and shall also state that the Related Person is not authorized to disclose any of such information, except as provided above. (ii)Buyer hereby agrees that if the transactions contemplated herein do not occur for any reason whatsoever (including, but not limited to, the exercise of a Termination Option by either party or a default by either party), upon written request of Seller, Buyer shall return to Seller all documents, surveys and other written information of whatever kind or nature in the possession of Buyer which have been provided by Seller in connection with the contemplated transactions. 4 Lino Lakes Sale Contract Final July 20, 2015 (iii)Buyer's obligations pursuant to 2.2(b)(i) and 2.2(b)(ii) shall survive the Closing or termination of this Contract pursuant to a Termination Option. 2.3Buyer acknowledges that: (a)Seller will deliver, or cause to be delivered, to Buyer and will make available to Buyer reports, documents, books, records and other written and graphic material pursuant to 2 and the other terms of this Contract that may have been prepared by persons other than Seller or have been prepared by or on behalf of Seller in reliance on information provided by persons other than Seller, as to which, except as expressly set forth in this Contract, Seller makes no representation or warranty whatsoever, express or implied, with respect to the content, completeness or accuracy of any such materials or with respect to any of the matters disclosed thereby and that, except as expressly set forth in this Contract, Buyer releases Seller from all claims and liabilities in connection with information that is contained in, or that might have been contained in, such materials. (b)If Buyer notifies Seller that it has decided to proceed with the purchase of the Premises as provided in 2.1(b), except as expressly set forth in this Contract, it shall be deemed to have inspected, or caused to be inspected, the Premises and independently investigated, analyzed and appraised the value and the profitability thereof and to be fully familiar and satisfied with the condition and repair of the Premises, the value, income, expenses and operation thereof, applicable land use Legal Requirements, compliance with Legal Requirements and the uses which may be made of the Premises, and any other matter with respect thereto; (c)(i)Without limiting the generality of 2.3(a) and 2.3(b) Buyer also acknowledges that certain materials and substances that were in common use without regulation at and since the original construction of the Improvements are now deemed to be hazardous materials or hazardous substances under applicable Legal Requirements or the use, or the method of use, of such items may now be prohibited or regulated, that some of those materials and substances may have been used in the original construction of the Improvements or the subsequent maintenance of the Premises, that prior owners of the Premises or adjacent property may have stored, released, transported or otherwise disposed of material on such properties deemed to be hazardous substances under applicable Legal Requirements, that certain natural conditions, such as radon and biological contaminants (such as mold, mildew, or fungi, including any substance produced by, emanating from, or arising out of any such biological contaminants), that may be health hazards may be present and may be further aggravated by the construction and repair of the Improvements, and that, notwithstanding Seller making available any environmental studies, reports and investigations but except as expressly set forth in this Contract, Buyer will be solely responsible for all investigation or inquiry into such items and, if Buyer shall buy the Premises, Seller shall not be responsible to Buyer for any costs of removal and remediation (including consequential damages) of such items, including without limitation radon, biological contaminants, asbestos-containing materials, lead-based paint and any other materials described in said environmental studies, reports and investigations. 5 Lino Lakes Sale Contract Final July 20, 2015 (ii)Without limiting the generality of, and subject to the provisions of, 2.3(a) and 2.3(b), Buyer further acknowledges that Seller does not intend to provide to Buyer any information with respect to the physical condition of the Premises other than the documents relating to such which are listed on Schedule 2.1(a) to the Contract furnished (or made available) to Buyer with respect to the Premises and any environmental studies, reports and investigations referred to in 2.3(c)(i) which may be furnished to Buyer (as such are listed on Schedule 2.1(a) to the Contract). (d)Except as expressly set forth in this Contract, neither Seller nor any agent or representative of Seller has made, and Seller is not liable for or bound in any manner by, any express or implied warranties, guarantees, promises, statements, inducements, representations or information pertaining to the Premises, or any part thereof, the physical condition, legal compliance, income, expenses or operation thereof, the uses which can be made of the Premises or any other matter or thing with respect thereto, and that without limiting the foregoing, except as expressly set forth in this Contract, Seller is not liable for or bound by (and Buyer has not relied upon) any verbal or written statements, representations, real estate brokers' "set ups" or any other information respecting the Premises furnished by Seller or any broker, employee, agent, consultant or other person representing or purportedly representing Seller. (e)Except as expressly provided herein, no responsibility has been assumed by Seller as to the condition or repair of the Premises or the value thereof or as to any other fact which has or might affect the Premises or the condition, repair, value, expense of operation or income potentials thereof. (f)BUYER, BY RECORDATION OF THE DEED, SHALL ACCEPT THE PREMISES "AS IS", "WHERE IS", AND "WITH ALL FAULTS" AS OF THE CLOSING DATE, WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER EXCEPT AS SET FORTH IN THIS CONTRACT, INCLUDING, WITHOUT ANY LIMITATION AS TO ITS CONDITION, FITNESS FOR ANY PURPOSE OR MERCHANTABILITY OR COMPLIANCE WITH LEGAL REQUIREMENTS, OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED, EXCEPT AS SET FORTH IN THIS CONTRACT. 2.4(a)Within three (3) days after the Effective Date, Seller shall deliver to Buyer a copy of the latest existing survey of the Premises prepared by Rehbein Companies certified on September 26, 2005 by Richard C. Person, MN RLS No. 23300 (the “Survey”). Immediately after the Effective Date, Buyer, at Seller's cost and expense, shall obtain a title insurance commitment issued by the Title Company (the "Title Commitment"), setting forth the status of the title to the Premises, with copies of all documents and other items referred to in the Title Commitment as exceptions (the Survey and the Title Commitment being referred to the " Title Evidence "). Copies of the Title Commitment and the Title Evidence shall be simultaneously delivered to Seller and Buyer. Buyer shall notify Seller within ten (10) business days after receipt of the Title Evidence of its objection to any of the exceptions, defects or objections set forth in the Title Commitment or to any matter disclosed by the state of facts shown on the Survey (such objections being referred to as the " Exceptions "). If Buyer's notice shall not include exceptions, defects or objections listed in the Title Commitment or any matter disclosed by the state of facts shown on the Survey, Buyer shall be deemed to have waived its right to object to such exceptions, defects, objections, or matters and they shall be deemed to be " Permitted Encumbrances ". Seller shall satisfy, and pay all costs in connection with the satisfaction of, any lien securing the payment of a liquidated sum (other than any matter to be prorated as provided in 8). Seller shall notify Buyer within seven (7) days after receipt of Buyer's notice whether it will be able to cure or remove any other Exceptions. If Seller shall notify Buyer that it is not able to cure or remove any such Exception, then Buyer shall, at its option, exercise a Termination Option on account of that matter within five (5) days after receipt of Seller's notice or Buyer shall be deemed to have waived its objection to any such Exception, it shall be deemed to be a Permitted Encumbrance and this Contract shall continue in full force and effect in accordance with its terms. 6 Lino Lakes Sale Contract Final July 20, 2015 (b)If any new or updated survey of the Premises which may be obtained by Buyer at its sole cost and expense shall disclose any survey matter not shown on the Survey, or if any title continuation after the search date of the Title Commitment shall disclose any exception, defect or objection not shown on the Title Commitment, Buyer shall have the same rights to object to that matter, exception, defect or objection as set forth in 2.4(a), to be exercised within a reasonable period of time, considering the pendency of the Closing, but in no event more than three (3) business days after receipt of such updated survey or title continuation. 2.5On or prior to the Decision Date, Seller shall deliver to Buyer a subordination, non-disturbance and attornment agreement (a “SNDA”) pursuant to which each tenant under the Leases shall agree to subordinate its interest under the its Lease to the lien of the mortgage to be given to Buyer’s lender, in substantially the form of Schedule 2.5 attached hereto and incorporated herein by reference, with such changes as are reasonably approved by Buyer. 2.6On or prior to the Decision Date, Seller shall deliver to Buyer an estoppel certificate (an "Estoppel") from each tenant under the Leases in substantially the form of Schedule 2.6 attached hereto and incorporated herein by reference, with such changes as are reasonably approved by Buyer. Buyer may reasonably disapprove of any Estoppel in any of the following circumstances: (i) Any Estoppel evidences material defects that Seller is not obligated and is unwilling tocure; (ii) Any Estoppel identifies material defaults by the Seller, as landlord; or (iii) Any Estoppel is materially inconsistent with the Lease (other than with respect todefects or defaults which the Seller is obligated or willing to cure). 3. Representations and Covenants . 3.1Seller represents to Buyer: (a)Seller (i) is a duly organized and validly existing limited liability company in good standing in its state of organization and in the State of Minnesota; (ii) is duly bound by the actions and execution hereof by the officer of its manager who executed this Contract; and (iii) has the authority and power to enter into this Contract and to consummate the transaction provided for herein. (b)The execution and delivery by Seller of, and the performance and compliance by Seller with the terms and provisions of, this Contract do not violate any of the terms, conditions or provisions of (i) its operating agreement, (ii) any judgment, order, injunction, decree, regulation or ruling of any court or other governmental authority to which Seller is subject, or (iii) any agreement or contract listed on any Schedule to this Contract or any other agreement or contract to which Seller is a party or to which it or the Premises are subject, nor shall such execution, delivery, performance or compliance constitute a material default thereunder or give to others any rights of termination or cancellation in or with respect to the Premises. No consent, waiver or approval by any third party is required in connection with the execution and delivery by Seller of this Contract or the performance by Seller of obligations to be performed by Seller under this Contract. 7 Lino Lakes Sale Contract Final July 20, 2015 (c)Seller has not received any notice of any actions, suits, proceedings or claims (including without limitation any in respect of environmental protection Legal Requirements) pending or expressly threatened in writing against or affecting Seller (in respect of the Premises) or the Premises, at law or equity or before or by any Governmental Authority, except as shown on Schedule 3.1(c). (d)(i)All Leases set forth on Schedule 3.1(d) are all the Leases in existence as of the Effective Date. To Seller's knowledge, there are no defaults under any Lease by Seller as landlord. (ii)No tenant has been given free rent, any concession in the payment of rent or any abatement in the payment of rent, except as set forth in the Lease. (iii)Seller has paid all costs required to be paid by the landlord to the tenant listed in Schedule 3.1(d) in connection with the leasing and preparation of space and has paid all obligations for brokerage commissions and finders' fees incurred in entering into that Lease. (iv)The lease to the tenant listed on Schedule 3.1(d) is in force; to the knowledge of Seller, any claims of default by the tenant are contained in the tenant’s lease file; and, to the knowledge of Seller, the tenant is not in default under its lease, except as set forth on Schedule 3.1(d). (e)The operating statement attached as Schedule 3.1(e) was prepared on a cash basis (except for taxes, special assessments and insurance premiums) and is true and correct in all material respects. (f)Seller has not received any notice from a Governmental Authority of any violation of a Legal Requirement with respect to the Premises that has not been cured. (g)Schedule 3.1(g) identifies the Service Contracts in effect at the Premises. (h)Seller will pay all expenses incurred in the operation of the Premises prior to Closing (except for any such expenses prorated pursuant to 8). (i)Seller has no actual knowledge of any underground storage tanks, wells or individual sewage treatment systems located on the Premises. (j)Neither Seller nor any of its agents or affiliates has any ongoing appeals in respect to the real estate tax or assessment payable in respect to the Premises and has made no commitments or agreements with any taxing authorities in respect thereto relating to assessments or taxes payable for any year subsequent to the current taxes. 8 Lino Lakes Sale Contract Final July 20, 2015 (k)Seller has not: (i) made a general assignment for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the filing of an involuntary petition by Seller's creditors, (iii) suffered the appointment of a receiver to take possession of all, or substantially all, of Seller's assets, (iv) suffered the attachment or other judicial seizure of all, or substantially all, of Seller's assets, (v) admitted in writing its inability to pay its debts as they become due, or (vi) made an offer of settlement, extension or compensation to its creditors generally; and no attachments, assignments for the benefit of creditors, or insolvency, bankruptcy, reorganization, execution or other proceedings are pending or, to the best of Seller's knowledge, threatened against Seller or the Premises, nor are any such proceedings contemplated by Seller. (l)There are no other agreements to lease, sell, option, mortgage or otherwise encumber or dispose of its interest in the Premises or any part thereof, except for this Contract, the Leases, any subleases and as may be disclosed by the title commitment obtained pursuant to 2.4(a). (m)There are no material service, supply, maintenance, leasing or management agreements affecting the Premises or any part thereof, except the Service Contracts. (n)The copies of documents comprising the Leases, Service Contracts and materials to be delivered (or made available) to Buyer pursuant to this Contract are accurate copies of all material documents comprising the Leases, Contracts, and such materials. (o)Seller has not received notice of any proposed increase in real estate tax assessments of all or any portion of the Premises or notice of any assessments for municipal improvements, or the notice from the county assessor’s office for assessment valuations for January 1, 2015. Seller shall give Buyer prompt written notice of Seller’s receipt and shall provide a copy of such notice to Buyer. Seller shall give Buyer prompt written notice of Seller’s receipt, whether prior to, on or after the Date of Closing, of any proposed increase in real estate tax assessment of all or any portion of the Premises or of any assessments for improvements. (p)Solely for the purpose of satisfying Minnesota Statute 152.0275, Seller represents that to the knowledge of Seller there has been no methamphetamine produced on the Premises. 3.2Buyer represents to Seller that Buyer (i) is a duly organized and validly existing limited liability company; (ii) is duly bound by the actions and execution hereof by the officer who executed this Contract; and (iii) has the authority and power to enter into this Contract and to consummate the transaction provided for herein. 3.3Between the Effective Date and the date of Closing, Seller agrees as follows: (a)Seller shall not voluntarily create any liens, encumbrances, defects in title, restrictions or easements (other than Permitted Encumbrances) affecting the Premises. (b)Seller shall operate the Premises in substantially the same manner as operated prior to the date of this Contract and will not execute any agreement that is not cancelable on thirty days notice without penalty or premium. 9 Lino Lakes Sale Contract Final July 20, 2015 4. Title, Title Insurance and Closing Conditions . 4.1If at Closing Seller is unable to convey to Buyer Good Title to the Premises subject to and in accordance with the provisions of this Contract or is unable to satisfy any other condition to Buyer's obligations under this Contract, then Buyer may either: (i) exercise a Termination Option, or (ii) elect, as permitted by 4.2, to take such title as Seller is able to convey pursuant to 4.2. Seller shall be entitled to a reasonable adjournment (not to exceed in the aggregate thirty (30) days after the scheduled last day for Closing) to remove any defects in, or objections to, Good Title or to fulfill any condition to the performance of this Contract. Seller shall perform any action required by 2.4 or covered by Seller's notice referred to in 2.4; but Seller shall not be required to take or bring any action or proceeding or any other steps to remove any other defects in, or other objections to, title or to fulfill any other condition to the performance of this Contract or to expend any moneys therefor, and, if Seller elects not to take any such steps, Buyer shall not have any right of action against Seller, in law or in equity, for damages or specific performance. 4.2Buyer at any time may accept such title as Seller can convey without reduction of the Purchase Price or any credit or allowance on account thereof or other claim against Seller. The recordation of the deed to Buyer shall be deemed to be full performance and discharge of every agreement and obligation in 2.4 and 4.1 and every condition precedent to Buyer's obligations in 6.1. 4.3If the Premises shall at the time of Closing be subject to any liens, encumbrances or other title exceptions that Buyer has objected to as provided in 2.4, those matters shall be deemed a Permitted Encumbrance if the title insurer will issue or bind itself to issue a policy which will insure Buyer against collection thereof from or enforcement thereof against the Premises. 5. Casualty and Condemnation . 5.1The risk of any loss by fire or other casualty or by the taking of the Premises or any part thereof by eminent domain shall be assumed solely by Seller until Closing, provided, however, that in the event of a casualty or a taking causing a loss in an amount equal to or less than ten percent (10%) of the Purchase Price, this Contract shall remain in force without reduction of the Purchase Price and the sum of the insurance proceeds collected and the deductible under Seller's insurance policy less any sums applied to restoration of the Premises or the condemnation award allowed shall be paid over to Buyer (or, if that amount has not been collected by Seller before Closing, it shall be assigned to Buyer). 5.2If fire or other casualty shall cause a loss in an amount more than ten percent (10%) of the Purchase Price and the damage shall not be substantially restored or repaired by Closing, or if a taking shall cause a loss in an amount more than ten percent (10%) of the Purchase Price, then Buyer may exercise a Termination Option within ten (l0) days after Seller shall give Buyer notice of the particular events. If Buyer does not timely exercise this Termination Option, the parties will proceed as provided in 5.1 with respect to a casualty or a taking causing a loss in an amount equal to or less than ten percent (10%) of the Purchase Price. 10 Lino Lakes Sale Contract Final July 20, 2015 5.3If any event described in 5 shall occur, the provisions of 5 shall control, and the Uniform Vendor and Purchaser Risk Act, or any successor statute thereto, or similar laws shall not be applicable. 6. Conditions Precedent . 6.1As conditions precedent to Buyer's obligation to purchase the Premises and to perform its other obligations under this Contract: (a)No event described in 2.4, 4 or 5 for which Buyer has a Termination Option shall have occurred. (b)Seller shall have complied with its obligations under this Contract and delivered all of the documents required by this Contract. (c)The representations made by Seller in this Contract shall be true and correct in all material respects, except for representations referring to Seller’s knowledge when Seller’s knowledge of a state of facts differing from the representation first occurs because Buyer has informed Seller of such fact or facts before the Decision Date. 6.2As conditions precedent to Seller's obligation to transfer the Premises: (a)No event for which Seller has a Termination Option shall have occurred. (b)Buyer shall have made the payments provided in this Contract and executed the documents referred to in this Contract. 7. Escrow and Closing . 7.1Seller and Buyer agree to use commercially reasonable efforts to perform with reasonable dispatch the acts to be done by each of them to satisfy the conditions precedent to the Closing. 7.2 (a)Concurrently with the execution of this Contract and the deposit of the sum set forth in 1.1(b)(i), each party shall execute such separate escrow instructions with Escrowee as may be required by Escrowee for the administration of the Deposit (as provided in 10) and as are consistent with the terms of this Contract. (b)On or before the business day before the date of Closing, Seller and Buyer shall complete, execute and deposit into escrow the amounts, instruments and documents described in 1.1(b), 7.3 and 7.4, execute their respective Closing escrow instructions to Escrowee and advise Escrowee of the prorations and credits for all items referred to in 1.1(b) and 8, except Escrowee shall prorate real estate taxes and allocate the costs of the title insurance premiums and other closing costs as provided in this Contract. 11 Lino Lakes Sale Contract Final July 20, 2015 (c)Buyer shall deposit immediately available funds required to complete the Closing in form ready for wiring by Escrowee by the opening of business on the date of Closing. Escrowee shall complete Closing by recording and delivering the deposited documents and distributing the funds in accordance with the escrow instructions. 7.3Seller shall deliver the following: (a)A limited warranty deed, substantially in the form of Schedule 7.3(a), conveying Good Title to the Premises to Buyer subject to Permitted Encumbrances and other matters of record, executed in form for recording. (b)An assignment, substantially in the form of Schedule 7.3(b), of Seller's rights under (x) the Leases and Service Contracts to be assigned pursuant to this Contract (y) to the extent assignable, the governmental permits, licenses and certificates relating to the Premises, the warranties and guarantees of contractors and manufacturers, and all marketing, advertising, promotional material and photographs therefor; and at the Premises the documents in Seller's possession relating to each of the foregoing. (c)A rent roll for the Premises (the " Rent Roll "), in the same form as Schedule 3.1(d), dated no earlier than three (3) days before Closing, and the lease records. (d)An affidavit containing the information required by Section 1445 of the Internal Revenue Code to establish that Seller is not a foreign person for purposes of that Section. (e)A notice to the tenant of the change in ownership and the transfer of security deposits (if any). (f)An affidavit in respect of mechanics liens and parties in possession in reasonable and customary form sufficient to remove (or to limit to the rights of tenants) the standard title insurance exceptions for such matters. (g)Any other documents expressly required by the terms of this Contract. 7.4Buyer shall execute and deliver the following: (a)An assumption of Seller's obligations under the Leases and Service Contracts transferred to Buyer as provided in 7.3(b). (b)Any other documents expressly required by the terms of this Contract. 7.5Each party shall deliver to the other party and to Escrowee such duly executed and acknowledged or verified certificates, affidavits and other documents respecting the power and authority to perform the obligations hereunder and as to the due authorization thereof by appropriate trust, corporate, partnership or other proceedings and as to the authority of the officer, partner or other representatives acting for it, as counsel for the other party or the Title Company may reasonably request. 12 Lino Lakes Sale Contract Final July 20, 2015 7.6Escrowee shall serve as the " real estate reporting person " (as such term is defined in Section 6045(e) of the Internal Revenue Code of 1986, as amended) and shall file the requisite Form 1099-S with the Internal Revenue Service in accordance with said Section 6045(e) and the regulations issued thereunder. This Contract shall constitute the designation agreement described in those regulations, the name and address of Seller as transferor and Buyer as transferee in the transaction contemplated hereby appear in 12 (as amended by any notice given under 12 and, in case of any permissible assignment by Buyer, by the notice of such assignment) and Seller, Buyer and Escrowee agree to retain a copy of this Contract for a period of four (4) years following the end of the calendar year in which the Closing occurs. The provisions of this paragraph shall survive the Closing. 7.7At any time and from time to time after the Closing, Buyer and Seller agree to execute, acknowledge and deliver, or cause to be executed, acknowledged and delivered such additional instruments or documents and to take or cause to be taken such further action as the other party may reasonably request to evidence and effectuate the transactions contemplated under this Contract. 8. Adjustments . 8.1The following shall be apportioned based upon the number of calendar days in the measuring period as of the day prior to Closing: (a)Rents and additional rents, when, as and if collected. (i)The first rents collected after closing from the tenant shall be successively applied to the payment of: (1) rents due and payable in the month in which the Closing occurs and then (2) rents due and payable at the time of receipt in the inverse order of accrual. Each type of rent and additional rent payable by the tenant shall be separately prorated based upon the applicable fiscal or calendar year set forth in the tenant's lease for the payment of additional rent. Each party shall promptly account to the other party for any rents received after Closing to which the other party would be entitled under this 8.1(a). To illustrate the foregoing: Assume the Closing occurs September 10; the tenant has not paid its base rent for the months of August and September at Closing; the base rent is due on the first day of each month; and after the Closing, the tenant pays more than one month's rent and less than two months’ rent (and the parties decide to accept the partial payment): (y) if the tenant pays on September 20, Buyer shall prorate the base rent for the month of September between Seller and Buyer, remit Seller's share of the September rent to it, retain Buyer's share of the September rent and remit the balance to Seller on account of the August rent; or (z) if the tenant pays on October 5, Buyer shall prorate the base rent for the month of September between Seller and Buyer, remit Seller's share to Seller and retain the balance of the payment first for Buyer's share of the September rent and the balance on account of the October rent. 13 Lino Lakes Sale Contract Final July 20, 2015 (ii)Subject to the proration of payments of additional rent required above, until the parties finally prorate all rent and additional rent, as hereinafter provided, (a) Seller shall initially retain all monthly or other payments of additional rent made by the tenant before the Closing Date (except payments made more than one month in advance), and (b) Buyer shall initially retain all monthly or other payments of additional rent made by the tenant following the Closing Date (except payments delinquent at the time of Closing). As soon as reasonably practicable following the end of the applicable fiscal year set forth in the tenant’s lease for the calculation and payment of additional rent (the "Applicable Fiscal Year"), Seller and Buyer shall reprorate the total additional rent due from or to the tenant. (iii)As soon as reasonably practicable after the end of the Applicable Fiscal Year (a) Buyer shall furnish to Seller a statement, certified to be true and correct by Buyer, setting forth the operating expenses incurred by Buyer during the period beginning on the Closing Date and ending on the last day of the Applicable Fiscal Year and all reimbursements received during such period by Buyer, as landlord under the lease, for the tenant’s share of operating expenses for such Applicable Fiscal Year, and (b) Seller shall furnish to Buyer a statement, certified to be true and correct by Seller, setting forth the operating expenses incurred by Seller during the period beginning on the first day of the Applicable Fiscal Year and ending on the Closing Date and all reimbursements received during such period by Seller, as landlord under the lease, for the tenant’s share of operating expenses for such Applicable Fiscal Year. Buyer and Seller shall cooperate in good faith to exchange such information as shall be required to prepare the appropriate reconciliation of the tenant’s additional rent payments in a timely fashion. (iv)Following the completion of the necessary exchange of information and resulting calculations, Buyer and Seller shall re-prorate the tenant’s additional rent as set forth below. If the sum of all interim payments on account of additional rent collected and retained by Seller from the tenant for the tenant's Applicable Fiscal Year (reduced by the prorated portion of the interim payment on account of additional rent paid for the month or quarter in which the date when the prorated portion of such payment occurs for which Buyer is given credit as set forth above) exceeds the amount of additional rent to which Seller is entitled with respect to the tenant as set forth above, Seller shall pay such excess to Buyer. If the sum of all interim payments on account of additional rent collected and retained by Buyer for the tenant's Applicable Fiscal Year exceeds the amount of additional rent to which Buyer is entitled with respect to the tenant, Buyer shall pay such excess to Seller. If the sum of the interim payments on account of additional rent collected by Seller and the interim payments on account of additional rent collected by Buyer exceeds the additional rent actually owed by the tenant for its Applicable Fiscal Year, Buyer shall remit to, or give the tenant credit for, such excess and Seller and Buyer shall make any necessary adjustment between them in accordance with the immediately preceding sentences. If the sum of the interim payments on account of additional rent collected by Seller and the interim payments on account of additional rent collected by Buyer is less than the additional rent actually owed by the tenant for its Applicable Fiscal Year, Buyer shall attempt to collect such difference from the tenant and, upon such collection by Buyer, Seller and Buyer shall make any necessary adjustment between them in accordance with the immediately preceding sentences. 14 Lino Lakes Sale Contract Final July 20, 2015 (b)Real and personal property taxes and installments of special assessments imposed by governmental authorities (collectively, “ Taxes ”) and any assessments by private covenant constituting a lien or charge on the Premises due and payable in the calendar year of Closing. All prorations shall be based upon a fraction determined by dividing the actual number of days elapsed up to the Closing by 365. Seller shall pay all Taxes due and payable in the calendar years prior to the calendar year of Closing, and Buyer shall pay all Taxes (including assuming all levied and pending special assessments) due and payable in the calendar years following the calendar year of Closing. In the event that as of the Closing Date the actual tax bills are not available and the amount of Taxes to be prorated as aforesaid cannot be ascertained with certainty, then rates and assessed valuation of the previous year, shall be used, and when the actual amount of Taxes for the year in question shall be determinable, then such Taxes shall be re-prorated following Closing between the parties to reflect the actual amount of such Taxes; provided, however, that no adjustment shall be made for any increase in real estate taxes occurring by virtue of supplemental taxes imposed on account of the sale of the Premises. If at any time, whether before or after Closing, the Premises are reassessed and such reassessment results in a refund of taxes or special assessments paid for any period prior to Closing, such refund shall be the sole property of Seller, and to the extent that Buyer shall receive the same, either directly or indirectly, Buyer shall transmit such refund to Seller. The provisions of this paragraph shall survive the Closing. (c)Current monthly income and expenses under the Service Contracts assigned or transferred to Buyer. (d)Utility charges payable by the owner of the Premises, including water and sewer charges, except that where practicable, Seller shall undertake to cause utility readings to be taken on the day prior to the Closing, and Seller shall pay the charges for utility services based on such reading, Buyer paying charges for all such utility services thereafter. (e)In addition to the foregoing specific apportionments, Seller shall receive all other income accrued to Closing and shall pay all other expenses accrued or incurred in the operation of the Premises prior to Closing and Buyer shall receive all other income accruing on and after Closing and shall pay all other expenses incurred or accrued in the operation of the Premises on and after Closing. Any item of income or expense which should be apportioned and which is not or cannot be apportioned at Closing shall be duly apportioned as soon as determined. 8.2The following credits shall be given: (a)Buyer shall receive a credit in an amount equal to the sum of any expenses to be paid post-Closing by Buyer to the extent such expenses pertain to time periods prior to the date of Closing. (b)Seller shall receive a credit for any prepaid expenses paid by Seller to the extent such expenses pertain to time periods commencing after the date of Closing. (c)Buyer shall receive a credit for the aggregate amount of all security deposits (if any) held by Seller under the tenant Leases at the date of Closing. (d)Buyer shall receive a credit of $50,000 to offset the costs of certain parking lot repairs. 8.3Seller shall pay the cost of title examination. Buyer shall pay the cost of title insurance premiums for Buyer’s owner’s title policy and the cost (if any) to update the Survey. Seller shall pay the transfer tax, documentary stamp taxes and excise tax incurred on the transfer of the Premises. Seller shall pay the cost to record the satisfaction or release of any mortgage or lien required to be satisfied by Seller. Buyer and Seller shall each pay 50% of the charges, if any, of Escrowee for escrow services or closing or settlement services. The parties shall pay any costs as expressly provided elsewhere in this Contract and shall adjust all other closing charges in accordance with the custom in the county in which the Premises are located. 15 Lino Lakes Sale Contract Final July 20, 2015 8.4Seller, at its sole cost and expense, at the Closing, shall terminate its management agreement with respect of the Premises and shall discharge the employees of the Premises or transfer them to other operations and pay all compensation due the employees through the date of Closing. 9. Brokerage . Buyer represents that the only broker who has been involved with the negotiation of this Contract and the purchase of the Premises pursuant thereto is Colliers International (represented by Mark Kolsrud and Colin Ryan), having an address at 4350 Baker Road, Suite 400, Minnetonka, Minnesota 55343 (the " Broker ") and there are no other persons entitled to a commission in connection with this transaction by reason of Buyer's acts. Seller agrees to pay the commissions due to the Broker in accordance with a separate agreement and to indemnify Buyer against any claims of and liabilities to the Broker or any other person for brokerage commissions, finders' fees or other remuneration arising from this Contract or the transactions contemplated by this Contract by reason of Seller’s acts. Buyer agrees to indemnify Seller against any claims of and liabilities to any person (other than the Broker) for brokerage commissions, finder's fees or other remuneration arising from this Contract or the transaction contemplated by this Contract by reason of Buyer’s acts. Escrow Provisions . 10.1Seller and Buyer hereby appoint Escrowee to serve as such pursuant to the terms of this Contract. The parties acknowledge that Escrowee is acting solely as a stakeholder at their request and for their convenience and as such shall not be deemed to be the agent of either of the parties. 10.2Buyer shall pay the sum or sums, as applicable, to be paid under 1.1(b) by wire transfer to Escrowee. As soon as practicable after collection, Escrowee shall hold the proceeds thereof in escrow, in an escrow account and shall invest the proceeds in an interest bearing account of a Federally insured banking institution. Escrowee shall apply the Deposit as provided in the separate escrow instructions referred to in 7.2(a) or, in any other case, as expressly provided in this Contract. The tax identification numbers of the parties are set forth opposite their signatures to this Contract. 10.3The duties of Escrowee shall be determined solely by the express provisions of this Contract and the separate escrow instructions referred to in 7.2. If there is any dispute or doubt as to which party is entitled to the Deposit, Escrowee may hold the Deposit until receipt of a written authorization signed by the parties or a final judgment of a court of competent jurisdiction directing the disposition of the Deposit. In the absence of such authorization, the parties authorize Escrowee, without creating any obligation on the part of Escrowee, if this Contract or the Deposit becomes involved in litigation, to deliver the Deposit to the clerk of the court in which the litigation is pending or, if it is threatened with litigation, to interplead all interested parties in the court of general jurisdiction in the county in which the Premises are located and to deliver the Deposit to the clerk of that court; and upon such delivery, Escrowee shall be fully relieved and discharged of any further responsibilities under this Contract. 16 Lino Lakes Sale Contract Final July 20, 2015 10.4The Deposit shall be paid by Escrowee to Seller at Closing and credited against the Purchase Price. If the Closing does not occur due to the exercise of a Termination Option, the Deposit shall be paid to Buyer unless the conditions of the specific Termination Option shall provide otherwise. Assignments 11.1Buyer's interest under this Contract may not be assigned without Seller’s prior written consent; except, without Seller’s consent, Buyer’s interest under this Contract may be assigned to a wholly owned subsidiary of Buyer or affiliate under common control or ownership with Buyer, a joint venture between Buyer and Alex Brown Realty, Inc., or a purchasing entity in which one or more partners of the Buyer, or related entities, such as trusts, have an ownership interest of not less than 51% of the purchasing entity. Buyer shall not be released from its obligations under this Contract upon any assignment and Buyer's obligations shall remain in full force and effect. Notices All notices, requests, consents and other communications required or permitted to be delivered hereunder shall be in writing and shall be delivered by Federal Express or other air courier or by telefacsimile, as follows: To Escrowee at: First American Title Insurance Company 1900 McGladrey Plaza 801 Nicollet Mall Minneapolis, MN 55402 Phone No.:(612) 305-2000 Telefax No.:(612) 305-2001 Attn:Kristi Broderick Email:kbroderick@firstam.com To Buyer at: The address first above given Attn.: Jeff Josephs Phone No.: (612) 877-8024 Telefax No.: (612) 677-3730 17 Lino Lakes Sale Contract Final July 20, 2015 With a copy to: Lindquist & Vennum LLP 4enter, 80 S 8th Street Minneapolis, MN 55402 Attn: Anne M. Olson, Esq. Phone No.: (612) 371-3976 Telefax No.: (612) 371-3207 To Seller at: The address first above given Attn.: Martin J. Cawley Phone No.: (212) 408-2992 Attn: Cindy Miata Phone No.: (212) 408-2916 Telefax No.: (212) 603-4965 With a copy to: Ingram Yuzek Gainen Carroll & Bertolotti, LLP 250 Park Avenue, 6th Floor
